DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Terminal Disclaimers filed 1/25/2022 are accepted.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious system or computer-implemented method wherein upon at least a portion of the received monitoring data indicating that a vaping profile specifying relative concentrations of particles and at least one gas for human e-cigarette activity is matched, generate a detected vaping event communication, in combination with the rest of the limitations of the claim.
As to claim 7 and 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious system or computer-implemented method to determine that at least one of the group of sensors has detected the presence of smoking or the presence of vaping from human e-cigarette activity in a surveilled premises based upon a measured concentration of particles exceeding a pre- established threshold from a vaping profile for human e-cigarette activity or from the measured concentration of particles and a measured concentration of at least one gas exceeding a pre-established threshold from a smoking profile; detect the presence of a human in the surveilled premises; and generate a detected event communication, in combination with the rest of the limitations of the claim.
Examiner’s note: The limitations oriented towards ‘a profile for human e-cigarette activity’ are interpreted as a profile generated from measurements taken from human exhalations, not measurements taken from machine-generated smoke. This interpretation stems from the discussion of application 17/206394 and applicant’s arguments dated 9/9/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877